     Case: 3:20-cv-01128-wmc Document #: 2 Filed: 01/07/21 Page 1 of 2


                             DOC:NO
            IN THE UNITED Si'XiFibRTRICT COURT
           FOR THE EASTERS/ lin"IlRildirg WISCONSIN
                                        PETER OPPENPF[P
                                     CLERK US 01ST COV1,.1
NICASIO CUEVAS QUILES, III;               WO OF WI
THYLONIUS EDWARDS;
ANTONIO MCCARROLL;
DEVON SHUMPERT;
ROBERT H. DOLGNER;

            eta!;

            Plaintiff[s];

                                                  CIVIL RIGHTS COMPLAINT
                                                  TRIAL BY JURY DEMANDED
                                                  CASE NO. 20-CV-1128
            V.

QUALA CHAMPAGNE, WARDEN;
MARIA SILAO-JOHNSON, INTERIM SUPERINTENDENT;
MAKDA FESSAHAYE, DAI ADMINISTRATOR; 7
                            t
DAVID HICKS, CAPTAIN;
SHIRLEY BERGER, HEALTH SERVICES NURSE;
DR. EUGENE P. BURKE, HEALTH SERVICES DOCTOR/PRACTITIONER;
EACH SUED IN THEIR INDIVIDUAL AND OFFICIAL CAPACITIES;

            Defendant[s];


REQUEST TO TRANSFER OR CHANGE OF VENUE PURSUANT TO 28 U.S.C. § 1404


                                 I. JURISDICTION AND VENUE

     This is a civil action authorized by 42 U.S.C. Section 1983 to redress deprivation, under
     color of state law, of rights secured by the Constitution of the United States. The court
     has jurisdiction under 28 Section 1331 and 1343(a)(3). Plaintiffs seek declaratory relief
     pursuant to 28 U.S.C. Section 2201 and 2202. Plaintiffs claims for injunctive relief are
     authorized by 28 U.S.C. Section 2283 and 2284 and Rule 65 of the Federal Rules of Civil
     Procedure. The court has supplemental jurisdiction over Plaintiffs' state law claims under
     28 U.S.C. Section 1367.

     The United States District Court for the Eastern District of Wisconsin is an appropriate
     venue under 28 U.S.C. Section 1391(b) (2) because it is where the events giving rise to
     this claim occurred.

                                                                                                1
    Case: 3:20-cv-01128-wmc Document #: 2 Filed: 01/07/21 Page 2 of 2




    The Plaintiffs request a transfer of the case or change of venue pursuant to 28 U.S.C.
    § 1404 due to a mailing error caused by the administrator for the Thompson Correctional
    Center (TCC) who mistakenly, and inadvertently, mailed the initial complaint to the
    United States District Court for the Western District of Wisconsin as opposed to the
    United States District Court for the Eastern District of Wisconsin.

    The Plaintiffs contacted and spoke to a clerk for the United States District Court for the
    Western District of Wisconsin, a "Ms. Joanne," on December 29, 2020 after the Plaintiffs
    were notified of the unintentional error caused by TCC, who confirmed that the
    complaint was indeed received and filed. The Plaintiffs were also notified of the increase
    in the filing fee which went into effect December 1, 2020, in the amount of $402.00.

    Pursuant to 28 U.S.C. § 1404 a transfer or change of venue is permissible when, stating in
    part, the following applies:

               For the convenience of parties and witnesses, in the interest of justice, a
               district court may transfer any civil action to any other district or division
               where it might have been brought or to any district or division to which all
               parties have consented;
               Upon motion, consent or stipulation of all parties, any action, suit or
               proceeding of a civil nature or any motion or hearing thereof, may be
               transferred, in the discretion of the court, from the division in which pending
               to any other division in the same district; and
               A district court may order any civil action to be tried at any place within its
               division in which it is pending.

    The Plaintiffs therefore respectfully ask that the court grant the request as it is both timely
    and in the interests of justice.

RESPECTFULLY SUBMITTED AND EXECUTED                          erfield, Wisconsin this 29th day of
December, 2020.

                                   Nicasio Cuevas Qu




                                   Robert H. Dolgner


                                                                                                 2
